PER CURIAM.
The defendant, Paleno Estrada, challenges his judgment and sentence for aggravated battery. After a review of the record in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), we affirm the defendant’s conviction. We strike, however, that portion of probation condition 9 requiring Mr. Estrada to pay for random drug and alcohol testing because it is a special condition that was not orally announced at sentencing. Luby v. State, 648 So.2d 308 (Fla. 2d DCA 1995). We affirm the sentence in all other respects.
CAMPBELL, A.C.J., and LAZZARA and WHATLEY, JJ., concur.